CORRECTED ORDER
The Disciplinary Review Board having recommended to the Court that LEO J. BARRETT of MANCHESTER, CONNECTICUT, who was admitted to the Bar of this State in 1972, and who was suspended from the practice of law for a period of three years, by Order of this Court dated April 14,1982, be restored to the practice of law, upon the payment of $575 to the Ethics Financial Committee, and good cause appearing;
It is ORDERED that LEO J. BARRETT shall be restored to the practice of law effective with the receipt of satisfactory evidence of his payment of $575 to the Ethics Financial Committee and his successful completion of the Skills Training Course presented by the Institute for Continuing Legal Education.